Exhibit 10.1

 

SENSEONICS HOLDINGS, INC.

 

$50,000,000

 

COMMON STOCK

 

SALES AGREEMENT

 

March 30, 2018

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Senseonics Holdings, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through Cowen, acting as agent and/or principal, shares (the “Placement Shares”)
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
having an aggregate offering price of up to $50,000,000.  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
shares of Common Stock issued and sold under this Agreement shall be the sole
responsibility of the Company, and Cowen shall have no obligation in connection
with such compliance.  The issuance and sale of Common Stock through Cowen will
be effected pursuant to the Registration Statement (as defined below) to be
filed by the Company and after such Registration Statement has been declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

 

The Company will file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3,
including (i) a base prospectus relating to certain securities, including the
Common Stock, to be issued from time to time by the Company, and (ii) a
prospectus specifically relating to the Placement Shares and the related plan of
distribution.  Upon effectiveness, such registration statement (i) will
incorporate by reference certain documents that the Company will, in accordance
with the provisions of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder (collectively, the “Exchange Act”), have filed
with the Commission, and (ii) will provide for the incorporation by reference of
certain other documents that the Company so files subsequent to such effective
time. Except where the context otherwise requires, such registration statement,
as amended when it

 

--------------------------------------------------------------------------------


 

becomes effective, and any post-effective amendment thereto, and including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in the Prospectus (as defined below) or
deemed to be a part of such registration statement pursuant to Rule 430B or
462(b) of the Securities Act, is herein called the “Registration Statement.” Any
registration statement filed pursuant to Rule 462(b) of the 1933 Act Regulations
is herein called the “Rule 462(b) Registration Statement” and, after such
filing, the term “Registration Statement” shall include the Rule 462(b)
Registration Statement. The prospectus relating to the Placement Shares,
including all documents incorporated therein by reference, included in the
Registration Statement, as it may be supplemented by a prospectus supplement, in
the form in which such prospectus and/or prospectus supplement have most
recently been filed or were required to be filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.”  The Company will furnish to Cowen from time to time, for use in
connection with the offer and sale of the Placement Shares, copies of the
Prospectus in such number as Cowen shall reasonably request.  Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to the
Electronic Data Gathering Analysis and Retrieval System (“EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell the Placement Shares hereunder (each, a “Placement”),
it will notify Cowen by email notice (or other method mutually agreed to in
writing by the parties) (a “Placement Notice”) containing the parameters in
accordance with which it desires the Placement Shares to be sold, which shall at
a minimum include the number of Placement Shares to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Placement Shares that may be sold in any one Trading Day (as defined in Section
3) and any minimum price below which sales may not be made, a form of which
containing such minimum sales parameters necessary is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Cowen set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective upon
receipt by Cowen unless and until (i) in accordance with the notice requirements
set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice for
any reason, in its sole discretion, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, or (v) this Agreement has been terminated under the provisions
of Section 11.  The amount of any discount, commission or other compensation to
be paid by the Company to Cowen in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule
3.  It is expressly acknowledged and agreed that neither the Company nor Cowen
will have any obligation whatsoever with respect to a Placement or any

 

2

--------------------------------------------------------------------------------


 

Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

3.                                      Sale of Placement Shares by Cowen. 
Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended or otherwise terminated in
accordance with the terms of this Agreement, Cowen, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the NYSE American LLC (“NYSE
American”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  Cowen will
provide written confirmation to the Company (including by email correspondence
to each of the individuals of the Company set forth on Schedule 2, if receipt of
such correspondence is actually acknowledged by any of the individuals to whom
the notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the volume-weighted average price of the
Placement Shares sold, and the Net Proceeds (as defined below) payable to the
Company.  Cowen may sell Placement Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made through the NYSE American or on any
other existing trading market for the Common Stock.  Notwithstanding the
provisions of Section 6(ww), Cowen shall not purchase Placement Shares for its
own account as principal unless expressly authorized to do so by the Company in
a Placement Notice.  The Company acknowledges and agrees that (i) there can be
no assurance that Cowen will be successful in selling Placement Shares, and (ii)
Cowen will incur no liability or obligation to the Company or any other person
or entity if it does not sell Placement Shares for any reason other than a
failure by Cowen to use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell such Placement Shares as required
under this Section 3.  For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on the principal market
on which the Common Stock is listed or quoted.

 

4.                                      Suspension of Sales.

 

(a)                                 The Company or Cowen may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement, during any period in which the Company is in possession of material
non-public information, the Company and Cowen agree that (i) no sale of
Placement Shares will take place, (ii) the Company shall not request the sale of
any Placement Shares, and (iii) Cowen shall not be obligated to sell or offer to
sell any Placement Shares.

 

(c)                                  If either Cowen or the Company has reason
to believe that the exemptive provisions set forth in Rule 101(c)(1) of
Regulation M under the Exchange Act are not satisfied with respect to the Common
Stock, it shall promptly notify the other party, and Cowen may, at its sole
discretion, suspend sales of the Placement Shares under this Agreement.

 

5.                                      Settlement.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the second (2nd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date” and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by Cowen at
which such Placement Shares were sold, after deduction for (i) Cowen’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii)
any transaction fees imposed by any governmental or self-regulatory organization
in respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting Cowen’s or
its designee’s account (provided Cowen shall have given the Company written
notice of such designee at least one Trading Day prior to the Settlement Date)
at The Depository Trust Company through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which in all cases shall be freely tradeable, transferable,
registered shares in good deliverable form.  On each Settlement Date, Cowen will
deliver the related Net Proceeds in same day funds to an account designated by
the Company on, or prior to, the Settlement Date.  If the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable and documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
Cowen (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

6.                                      Representations and Warranties of the
Company.  Except as disclosed in the Registration Statement or the Prospectus,
the Company represents and warrants to, and agrees with, Cowen that, unless such
representation, warranty or agreement specifies otherwise, as of

 

4

--------------------------------------------------------------------------------


 

the date of this Agreement, each Representation Date (as defined in Section
7(m)), each date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder (provided however, that no representation or
warranty which relates to or is modified by reference to the Registration
Statement or the Prospectus shall be deemed made by the Company as of the date
of this Agreement):

 

(a)                                 Compliance with Registration Requirements.
The Registration Statement and any Rule 462(b) Registration Statement have been
declared effective by the Commission under the Securities Act.  The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, contemplated or threatened
by the Commission.  The Company meets the requirements for use of Form S-3 under
the Securities Act.  The sale of the Placement Shares hereunder meets the
requirements or General Instruction I.B.1 of Form S-3.

 

(b)                                 No Misstatement or Omission.  The Prospectus
when filed complied and, as amended or supplemented, if applicable, will comply
in all material respects with the Securities Act. Each of the Registration
Statement, any Rule 462(b) Registration Statement, the Prospectus and any
post-effective amendments or supplements thereto, at the time it became
effective or its date, as applicable, complied and as of each of the Settlement
Dates, if any, complied in all material respects with the Securities Act and did
not and, as of each Settlement Date, if any, did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Prospectus, as amended or supplemented, as of its date, did not and, as of
each of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein.  There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

 

(c)                                  No Free Writing Prospectuses. The Company
represents and warrants to Cowen that neither it nor any of its agents or
representatives has used any written communications that would constitute a
“free writing prospectus” (as defined in Rule 405 under the Securities Act)
relating to the Placement Shares.

 

(d)                                 Offering Materials Furnished to Cowen. The
Company has delivered to Cowen one complete copy of the Registration Statement
and a copy of each consent and certificate of experts filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits) and the
Prospectus, as amended or supplemented, in such quantities and at such places as
Cowen has reasonably requested.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Emerging Growth Company.  The Company is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act. 
The Company agrees to notify Cowen promptly upon the Company ceasing to be an
emerging growth company.

 

(f)                                   Distribution of Offering Material By the
Company. The Company has not distributed and will not distribute, prior to the
completion of Cowen’s distribution of the Placement Shares, any offering
material in connection with the offering and sale of the Placement Shares other
than the Registration Statement or the Prospectus.

 

(g)                                  The Sales Agreement. This Agreement has
been duly authorized, executed and delivered by, and is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
rights to indemnification hereunder may be limited by applicable law and except
as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(h)                                 Independent Accountants.  Ernst & Young LLP
(the “Independent Accountants”), who has expressed its opinion with respect to
the financial statements (which term as used in this Agreement includes the
related notes thereto) and supporting schedules, if any, filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Exchange Act.

 

(i)                                     Financial Statements. The financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus, together with the related schedules and notes, present
fairly, in all material respects, the financial position of the Company and its
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its subsidiaries for the
periods specified; said financial statements have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved except, in the case of
unaudited financial statements, subject to normal year-end audit adjustments and
the exclusion of certain footnotes as permitted by the applicable rules of the
Commission.  The selected financial data incorporated by reference in the
Registration Statement and the Prospectus present fairly, in all material
respects, the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements incorporated by
reference therein.  Except as included therein, no historical or pro forma
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement or the Prospectus under
the Securities Act or the Securities Act Regulations.

 

(j)                                    eXtensible Business Reporting Language.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(k)                                 No Material Adverse Change in Business. 
Except as otherwise stated therein, since the respective dates as of which
information is given in the Registration Statement or the Prospectus: (i) there
has been no material adverse change in the condition, financial or otherwise, or
in the earnings, business affairs or business prospects of the Company and its
subsidiaries,

 

6

--------------------------------------------------------------------------------


 

considered as one entity, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”); (ii) there have been no transactions
entered into by the Company and its subsidiaries, considered as one entity,
other than those in the ordinary course of business, which are material,
individually or in the aggregate, to the Company and its subsidiaries; and (iii)
there has been no dividend or distribution of any kind declared, paid or made by
the Company or its subsidiaries on any class of its capital stock.

 

(l)                                     Good Standing of the Company. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement and the Prospectus and to
enter into and perform its obligations under this Agreement; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify or to be in good standing would
not reasonably be expected to result in a Material Adverse Effect.

 

(m)                             Subsidiaries.  The Company has one subsidiary
(as defined in Rule 405 under the Securities Act). Such subsidiary, Senseonics,
Incorporated (“Senseonics”) has been duly incorporated or organized, as the case
may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and the
Prospectus.  Senseonics is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business. 
All of the issued and outstanding capital stock or other equity or ownership
interests of Senseonics has been duly authorized and validly issued, is fully
paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or adverse claim.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed on Exhibit 21 to the Company’s Annual Report.

 

(n)                                 Capitalization. The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the
Registration Statement and the Prospectus under the caption “Description of
Capital Stock” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the Registration Statement and the Prospectus, or pursuant to the
exercise of convertible securities, options or warrants referred to in the
Registration Statement and the Prospectus).  The outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and nonassessable.  None of the outstanding shares of capital stock of the
Company or any of its subsidiaries were issued in violation of the preemptive or
other similar rights of any securityholder of the Company.

 

(o)                                 Authorization and Description of Placement
Shares. The Placement Shares to be purchased by Cowen from the Company have been
duly authorized for issuance and sale to Cowen pursuant to this Agreement and,
when issued and delivered by the Company pursuant to

 

7

--------------------------------------------------------------------------------


 

this Agreement against payment of the consideration set forth herein, will be
validly issued, fully paid and nonassessable; and the issuance of the Placement
Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company.  The Common Stock conforms, in all material
respects, to all statements relating thereto contained in the Registration
Statement and the Prospectus and such description conforms, in all material
respects, to the rights set forth in the instruments defining the same.  No
holder of Placement Shares will be subject to personal liability solely by
reason of being such a holder.

 

(p)                                 Registration Rights. There are no persons
with registration rights or other similar rights to have any securities
registered for sale pursuant to the Registration Statement or otherwise
registered for sale or sold by the Company or any of its subsidiaries under the
Securities Act pursuant to this Agreement, other than those rights that have
been disclosed in the Registration Statement and the Prospectus and have been
validly waived.

 

(q)                                 Absence of Violations, Defaults and
Conflicts.  Neither the Company nor any of its subsidiaries is (i) in violation
of its charter, bylaws or similar organizational document, (ii) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which any one of them may be
bound, or to which any of their respective properties or assets are subject
(collectively, “Agreements and Instruments”), except for such defaults that
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, or (iii) in violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. 
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein and in the Registration Statement and
the Prospectus (including the issuance and sale of the Placement Shares) and
compliance by the Company and its subsidiaries with their respective obligations
hereunder have been duly authorized by all necessary corporate action and do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events, liens, charges or
encumbrances that would not, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Effect), nor will such action result in any
violation of the provisions of the charter, by-laws or similar organizational
document of the Company or any of its subsidiaries or, except as would not be
reasonably expected to result in a Material Adverse Effect and adversely affect
the consummation of the transactions contemplated in this Agreement, any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any Governmental Entity.  As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

8

--------------------------------------------------------------------------------


 

(r)                                    Absence of Labor Dispute.  No labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the knowledge of the Company, is imminent, and the Company is not aware of
any existing or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers, collaborators, customers or contractors,
which, in either case, would reasonably be expected to result in a Material
Adverse Effect.

 

(s)                                   Absence of Proceedings.  Except as
disclosed in the Registration Statement and the Prospectus, there is no action,
suit, proceeding, inquiry or investigation before or brought by any Governmental
Entity (including, without limitation, any action, suit, proceeding, inquiry or
investigation before or brought by the Food and Drug Administration (the “FDA”),
the European Commission, the European Medicines Agency or any other competent
authorities of the Member States of the European Economic Area (collectively,
the “EMA”) or any other Health Regulatory Agency (as defined below)) now pending
or, to the knowledge of the Company, threatened, against or affecting the
Company or any of its subsidiaries which would reasonably be expected to result
in a Material Adverse Effect, or which would reasonably be expected to
materially and adversely affect its properties or assets or the consummation of
the transactions contemplated in this Agreement or the performance by the
Company or any of its subsidiaries of their respective obligations hereunder;
and the aggregate of all pending legal or governmental proceedings to which the
Company or any of its subsidiaries is a party or of which any of their
respective properties or assets is the subject which are not described in the
Registration Statement or the Prospectus, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect.

 

(t)                                    Accuracy of Exhibits.  There are no
contracts or documents which are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement which have not been so described in all material respects and filed as
required.

 

(u)                                 Absence of Further Requirements.  No filing
with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any Governmental Entity is necessary or required for
the performance by the Company or any of its subsidiaries of their respective
obligations hereunder, in connection with the offering, issuance or sale of the
Placement Shares hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required under the Securities Act, the Securities Act Regulations, the rules of
the NYSE American, state securities laws or FINRA rules.

 

(v)                                 Possession of Licenses and Permits.  The
Company and each subsidiary possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Entities necessary to conduct their respective
businesses now operated by each of them, except where the failure so to possess
would not, singly or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.  The Company and each subsidiary are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, be reasonably expected to
result in a Material Adverse Effect.  All of the Governmental Licenses are valid
and in full force and effect, except when the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not, singly or in the aggregate, be reasonably expected to result
in a Material

 

9

--------------------------------------------------------------------------------


 

Adverse Effect.  Neither the Company nor any subsidiary have received any notice
of proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would be reasonably expected to result in a
Material Adverse Effect.

 

(w)                               Title to Property.  The Company and its
subsidiaries have good and marketable title to all real property owned and good
title to all other properties owned, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are described in the Registration
Statement and the Prospectus or (ii) do not, singly or in the aggregate, if
title were so encumbered, be reasonably expected to result in a Material Adverse
Effect; and all of the leases and subleases material to the business of the
Company or its subsidiaries, and under which the Company and each of its
subsidiaries hold properties described in the Registration Statement or the
Prospectus, are in full force and effect, and neither the Company nor any of its
subsidiaries have received notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any of its
subsidiaries under any of the leases or subleases mentioned above, or affecting
or questioning the rights of the Company or any of its subsidiaries to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(x)                                 Possession of Intellectual Property.  The
Company and its subsidiaries own or possess, or they believe they can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by each of them, and neither the Company nor any of its subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or is
aware of any facts or circumstances which would render any Intellectual Property
invalid or inadequate to protect the interest of the Company or any of its
subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

 

(y)                                 Environmental Laws.  Except as described in
the Registration Statement and the Prospectus or would not, singly or in the
aggregate, be reasonably expected to result in a Material Adverse Effect, (i)
neither the Company nor any of its subsidiaries is in violation of any
applicable federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of hazardous chemicals, pollutants, contaminants, hazardous wastes, toxic
substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or toxic mold (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
for the operation of their respective businesses and are in compliance with

 

10

--------------------------------------------------------------------------------


 

their requirements; (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries; and (iv) to the Company’s knowledge, there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or Governmental Entity, against or affecting the Company or
any of its subsidiaries relating to Hazardous Materials or any Environmental
Laws.

 

(z)                                  Accounting Controls.  The Company maintains
a system of internal control over financial reporting (as defined under Rule
13a-15 and Rule 15d-15 under the rules and regulations of the Commission under
the Exchange Act (the “Exchange Act Regulations”)) and a system of internal
accounting controls designed to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) the
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Registration Statement fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.  Except as described in the
Registration Statement and the Prospectus, since the end of each of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially and adversely affected, or is reasonably
likely to materially and adversely affect, the Company’s internal control over
financial reporting.

 

(aa)                          Disclosure Controls. The Company maintain
disclosure controls and procedures (as such is defined in Rule 13a-15(e) of the
Exchange Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company in reports that it files or submit under
the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management to allow timely decisions regarding
disclosures.  The Company has conducted evaluations of the effectiveness of its
disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

(bb)                          Compliance with the Sarbanes-Oxley Act.  The
Company is in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith applicable to the Company and its directors and officers.

 

(cc)                            Payment of Taxes.  All United States federal
income tax returns of the Company and its consolidated subsidiaries required by
law to be filed have been filed, and all material taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which

 

11

--------------------------------------------------------------------------------


 

adequate reserves have been provided.  The United States federal income tax
returns of the Company through the fiscal year ended December 31, 2017 have been
settled and no assessment in connection therewith has been made against the
Company.  The Company and its consolidated subsidiaries have filed all other tax
returns that are required to have been filed by any of them or have timely
requested extensions thereof pursuant to applicable foreign, state, local or
other law except insofar as the failure to file such returns would not be
reasonably expected to result in a Material Adverse Effect, and have paid all
taxes due pursuant to such returns or pursuant to any assessment received by the
Company or any of its consolidated subsidiaries, except for such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
established by the Company or any consolidated subsidiary and except where
failure to pay such taxes would not be reasonably expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Company or any of its consolidated subsidiaries in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined, except to the extent of any inadequacy that would not be
reasonably expected to result in a Material Adverse Effect.

 

(dd)                          Insurance.  Each of the Company and its
subsidiaries carry or are entitled to the benefits of insurance, with
financially sound and reputable insurers, in such amounts and covering such
risks as is generally maintained by companies of established repute and
comparable size engaged in the same or similar business, and all such insurance
is in full force and effect.  The Company has no reason to believe that it or
any subsidiary will not be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not be reasonably expected to result in a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
been denied any insurance coverage which it has sought or for which it has
applied.

 

(ee)                            Investment Company Act.  The Company is not
required, and upon the issuance and sale of the Placement Shares as herein
contemplated and the application of the Net Proceeds therefrom as described in
the Registration Statement and the Prospectus will not be required, to register
as an “investment company” under the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

(ff)                              Absence of Manipulation.  None of the Company,
any of its subsidiaries or any affiliate of the Company has taken, nor will the
Company, any of its subsidiaries or any affiliate take, directly or indirectly,
any action which is designed, or would reasonably be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Placement
Shares or to result in a violation of Regulation M under the Exchange Act.

 

(gg)                            Related Party Transactions.  There are no
business relationships or related-party transactions involving the Company or
any of its subsidiaries or any other person required to be described in the
Registration Statement or the Prospectus which have not been described as
required.

 

(hh)                          Exchange Act Compliance. The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, when they became

 

12

--------------------------------------------------------------------------------


 

effective or at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
Exchange Act and the Exchange Act Regulations and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(ii)                                  No Unlawful Contributions or Other
Payments.  Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or other person
acting on behalf of the Company or any subsidiary has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government officials or employees,
political parties or campaigns, political party officials, or candidates for
political office from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
applicable anti-corruption laws, rules, or regulations of any other jurisdiction
in which the Company or any subsidiary conducts business; or (iv) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any person.

 

(jj)                                Compliance with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with all applicable financial recordkeeping and
reporting requirements, including those of the U.S. Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable anti-money laundering statutes of jurisdictions where
the Company and its subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority, body or any arbitrator involving
the Company or any of its subsidiaries with respect to Anti-Money Laundering
Laws is pending, or to the knowledge of the Company, threatened.

 

(kk)                          Compliance with OFAC.

 

(A)       Neither the Company nor any of its subsidiaries, nor any director,
officer or employee thereof, nor to the Company’s knowledge, any agent,
affiliate, representative, or other person acting on behalf of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is: (i) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council (“UNSC”), the
European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor (ii) located, organized, or
resident in a country or territory that is the subject of a U.S. government
embargo (including, without limitation, Cuba, Iran, North Kora, Sudan, Syria and
the Crimea).

 

13

--------------------------------------------------------------------------------


 

(B)       The Company will not, directly or indirectly, use the Net Proceeds, or
lend, contribute or otherwise make available such Net Proceeds to any
subsidiary, joint venture partner or other Person: (i) to fund or facilitate any
activities or business of or with any Person that, at the time of such funding
or facilitation, is the subject of Sanctions, or in any country or territory
that, at the time of such funding or facilitation, is the subject of a U.S.
government embargo; or (ii) in any other manner that will result in a violation
of Sanctions by any Person (including Cowen).

 

(C)       For the past five (5) years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any direct or indirect dealings or transactions with any Person that at the time
of the dealing or transaction is or was the subject of Sanctions or any country
or territory that, at the time of the dealing or transaction is or was the
subject of a U.S. government embargo.

 

(ll)                                  Lending Relationship. (i)  Neither the
Company nor any of its subsidiaries have any material lending or other
relationship with any bank or lending affiliate of Cowen and (ii) the Company
does not intend to use any of the proceeds from the sale of the Placement Shares
to repay any outstanding debt owed to any affiliate of Cowen.

 

(mm)                  Statistical and Market-Related Data.  Any statistical and
market-related data included in the Registration Statement or the Prospectus are
based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate in all material respects and, to the extent
required, the Company has obtained the written consent to the use of such data
from such sources.

 

(nn)                          No Rated Securities.  Neither the Company nor any
of its subsidiaries have any debt securities or preferred shares that are rated
by any “nationally recognized statistical rating agency” (as that term is
defined in Section 3(a)(62) of the Exchange Act).

 

(oo)                          Health Care Authorizations.  The Company and its
subsidiaries have submitted and possess, or qualify for applicable exemptions
to, such valid and current registrations, listings, approvals, clearances,
licenses, certificates, authorizations or permits and supplements or amendments
thereto (collectively, “Health Care Authorizations”) issued or required by the
appropriate local, state, federal, national, supranational or other foreign
regulatory agencies or bodies (collectively, “Health Regulatory Agencies”)
necessary to conduct their respective businesses as described in the
Registration Statement and the Prospectus, including, without limitation, all
such Health Care Authorizations required by the FDA, the Department of Health
and Human Services, the European Commission, the EMA or any other Health
Regulatory Agencies engaged in the regulation of medical devices, except as
would not be reasonably expected to result in a Material Adverse Effect. 
Neither the Company nor any of its subsidiaries have received any notice of
proceedings, or have any knowledge of any threatened proceedings, relating to
the revocation or modification of, or non-compliance with, any such Health Care
Authorization, except where such revocation, modification or non-compliance
would not result in a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(pp)                          Compliance with Health Care Laws.  The Company and
its subsidiaries are, and have been, in compliance with all applicable Health
Care Laws (as defined below), and have not engaged in activities which are, as
applicable, cause for false claims liability, civil penalties, or mandatory or
permissive exclusion from Medicare, Medicaid or any other state, federal or
national health care program, except where such noncompliance, false claims
liability or civil penalties would not reasonably be expected to, singly or in
the aggregate, result in a Material Adverse Effect.  For purposes of this
Agreement, “Health Care Laws” means all health care laws applicable to the
Company, including, but not limited to: the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. Section 301 et seq.), the Anti-Kickback Statute (42 U.S.C. Section
1320a-7b(b)), the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the
Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), the Civil False Claims
Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Law (42 U.S.C. §
1320a-7b(a)), all criminal laws relating to health care fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, and the health care
fraud criminal provisions under the U.S. Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et seq.), the
exclusion laws (42 U.S.C. § 1320a-7), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. Section
17921 et seq.), Medicare (Title XVIII of the Social Security Act), Medicaid
(Title XIX of the Social Security Act), any and all other applicable comparable
local, state, federal, national, supranational and foreign health care laws and
the regulations promulgated pursuant to such laws, each as amended from time to
time. Neither the Company nor any of its subsidiaries have received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any court or arbitrator or
governmental or regulatory authority or third party alleging that any product
operation or activity is in material violation of any Health Care Laws, and, to
the knowledge of the Company and each of its subsidiaries, no such claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action is threatened. Neither the Company nor any of its subsidiaries have
received any written notice of adverse filing, warning letter, untitled letter
or other correspondence or notice from the FDA, the European Commission, the EMA
or any other Health Regulatory Agencies, or any other court or arbitrator,
alleging or asserting material noncompliance with the Health Care Laws. Neither
the Company nor any of its subsidiaries are a party to and has no ongoing
reporting obligations pursuant to any corporate integrity agreements, deferred
prosecution agreements, monitoring agreements, consent decrees, settlement
orders, plans of correction or similar agreements with or imposed by any
governmental or regulatory authority. Additionally, neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any of its employees,
officers or directors has been excluded, suspended or debarred from
participation in any U.S. federal health care program or human research study or
trial or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.

 

(qq)                          Research Studies and Trials. (A) The research
studies and trials conducted by or, to the Company’s knowledge, on behalf of, or
sponsored by, the Company or any of its subsidiaries, or in which the Company or
its subsidiaries have participated, that are described in the Registration
Statement or the Prospectus, or the results of which are referred to in the
Registration Statement or the Prospectus, as applicable, were and, if still
pending, are being, conducted in all material respects in accordance with
applicable experimental protocols, procedures and controls pursuant to, where
applicable, accepted professional and scientific

 

15

--------------------------------------------------------------------------------


 

standards for products or product candidates comparable to those being developed
by the Company or its subsidiaries and all applicable statutes, rules and
regulations of the FDA, the European Commission, the EMA and any other Health
Regulatory Agencies to which it is subject; (B) the descriptions of the results
of such studies and trials contained in the Registration Statement or the
Prospectus do not contain any misstatement of a material fact or omit to state a
material fact necessary to make such statements not misleading; (C) the Company
and its subsidiaries have no knowledge of any research studies or trials not
described in the Prospectus the results of which reasonably call into question
in any material respect the results of the research studies and trials described
in the Registration Statement or the Prospectus; (D) neither the Company nor any
of its subsidiaries have received any notices or correspondence from the FDA,
the European Commission, the EMA or any Health Regulatory Agency or any
institutional review board or comparable authority requiring or threatening the
premature termination, suspension, material modification or clinical hold of any
research studies or trials conducted by or on behalf of, or sponsored by, the
Company or any of its subsidiaries or in which the Company or any of its
subsidiaries have participated that are described in the Registration Statement
or the Prospectus, and, to the Company’s knowledge, there are no reasonable
grounds for the same; and (E) there has not been any violation of applicable law
or regulation by the Company or any of its subsidiaries in any of their product
development efforts, submissions or reports to the FDA, the European Commission,
the EMA or any other Health Regulatory Agency that could reasonably be expected
to require investigation, corrective action or result in enforcement action,
except where such violation would not, singly or in the aggregate, result in a
Material Adverse Effect.

 

(rr)                                Health Care Products Manufacturing.  The
manufacture of the Company’s or its subsidiaries’ products by or, to the
knowledge of the Company, on behalf of the Company or any of its subsidiaries is
being conducted in compliance with all applicable Health Care Laws, including,
without limitation, the FDA’s current good manufacturing practice regulations at
21 CFR Part 820, and, to the extent applicable, the respective counterparts
thereof promulgated by the European Commission, the EMA or other Health
Regulatory Agencies.  Except as disclosed in the Registration Statement and the
Prospectus, neither the Company nor any of its subsidiaries have had any
manufacturing site (whether owned by the Company or any of its subsidiaries or,
to the knowledge of the Company, that of a third party manufacturer for the
Company’s or its subsidiaries’ products) subject to an FDA, European Commission,
EMA or other Health Regulatory Agency shutdown or import or export prohibition,
nor received any FDA, European Commission, EMA or other Health Regulatory Agency
“warning letters,” or “untitled letters” alleging or asserting material
noncompliance with any applicable Health Care Laws, requests to make material
changes to the Company’s or its subsidiaries’ products, processes or operations,
or similar correspondence or notice from the FDA, the European Commission, the
EMA or other Health Regulatory Agency alleging or asserting material
noncompliance with any applicable Health Care Laws, other than those that have
been satisfactorily addressed and/or closed with the FDA, the European
Commission, the EMA or other Health Regulatory Agency. To the knowledge of the
Company, none of the FDA, the European Commission, the EMA or any other Health
Regulatory Agency is considering such action.

 

(ss)                              Listing.  The Company is subject to and in
compliance in all material respects with the reporting requirements of Section
13 or Section 15(d) of the Exchange Act.  The Common Stock is registered
pursuant to Section 12(b) or Section 12(g) of the Exchange Act and

 

16

--------------------------------------------------------------------------------


 

is listed on the NYSE American, and the Company has taken no action designed to,
or reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the NYSE
American, nor has the Company received any notification that the Commission or
the NYSE American is contemplating terminating such registration or listing.

 

(tt)                                Brokers.  Except for Cowen, there is no
broker, finder or other party that is entitled to receive from the Company any
brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

(uu)                          No Outstanding Loans or Other Indebtedness. 
Except as described in the Prospectus, there are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the members of any of
them.

 

(vv)                          No Reliance.  The Company has not relied upon
Cowen or legal counsel for Cowen for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

(ww)                      Cowen Purchases.  The Company acknowledges and agrees
that Cowen has informed the Company that Cowen may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect, provided,
that (i) no such purchase or sales shall take place while a Placement Notice is
in effect (except to the extent Cowen may engage in sales of Placement Shares
purchased or deemed purchased from the Company as a “riskless principal” or in a
similar capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Cowen.

 

(xx)                          Compliance with Laws. The Company has not been
advised, and has no reason to believe, that it and each of its subsidiaries are
not conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not reasonably be expected to result
in a Material Adverse Effect.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company (and by such officer in his or her personal capacity) to Cowen as to the
matters set forth therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Cowen that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by

 

17

--------------------------------------------------------------------------------


 

Cowen under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), (i)
the Company will notify Cowen promptly of the time when any subsequent amendment
to the Registration Statement, other than documents incorporated by reference,
has been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus, or
for any additional information related to the Prospectus, the Placement Shares
or the transactions contemplated hereby; (ii) the Company will prepare and file
with the Commission, promptly upon Cowen’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in Cowen’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by Cowen (provided, however, that the
failure of Cowen to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy Cowen shall have with respect to the
failure to make such filing will be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect Cowen’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy Cowen shall have with respect to any such failure by the Company
as described in this clause (iii) will be to cease making sales under this
Agreement) and the Company will furnish to Cowen at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; (iv) the Company will cause each amendment or supplement to
the Prospectus, other than documents incorporated by reference, to be filed with
the Commission as required pursuant to the applicable paragraph of Rule 424(b)
of the Securities Act; and (v) prior to the termination of this Agreement, the
Company will notify Cowen if at any time the Registration Statement shall no
longer be effective as a result of the passage of time pursuant to Rule 415
under the Securities Act or otherwise.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Cowen, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by Cowen under the Securities Act with
respect to a pending sale of the Placement Shares (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), the Company will use its reasonable best efforts to comply with
all requirements imposed upon it by

 

18

--------------------------------------------------------------------------------


 

the Securities Act, as from time to time in force, and to file on or before
their respective due dates (taking into account any extensions available under
the Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act.  If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay the filing of any amendment or supplement, if in the judgment of the
Company, it is in the best interest of the Company.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by Cowen under the Securities Act with respect to a pending sale of
the Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to cause the Placement Shares to be listed
on the NYSE American and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions as Cowen reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Cowen and its counsel (at the expense
of the Company) copies of the Registration Statement, the Prospectus (including
all documents incorporated by reference therein) and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which a Prospectus relating to the Placement
Shares is required to be delivered under the Securities Act (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as reasonably
practicable and in such quantities as Cowen may from time to time reasonably
request and, at Cowen’s request, will also furnish copies of the Prospectus to
each exchange or market on which sales of the Placement Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to Cowen or its counsel to the extent such
document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
the following expenses all incident to the performance of its obligations
hereunder, including, but not limited to, expenses relating to (i) the
preparation, printing and

 

19

--------------------------------------------------------------------------------


 

filing of the Registration Statement and each amendment and supplement thereto,
of each Prospectus and of each amendment and supplement thereto, (ii) the
preparation, issuance and delivery of the Placement Shares, (iii) the
qualification of the Placement Shares under securities laws in accordance with
the provisions of Section 7(d) of this Agreement, including filing fees
(provided, however, that any fees or disbursements of counsel for Cowen in
connection therewith shall be paid by Cowen except as set forth in (vii) below),
(iv) the printing and delivery to Cowen of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on the NYSE American, (vi) the filing fees and
expenses, if any, of the Commission, (vii) the filing fees and associated legal
expenses of Cowen’s outside counsel for filings with the FINRA Corporate
Financing Department, such legal expenses to be reasonable and documented and
such reimbursement not to exceed $10,000 and, (viii) the reasonable fees and
disbursements of Cowen’s counsel in an amount not to exceed $40,000, provided,
however, in no event shall the total compensation paid to Cowen, including the
reimbursement of fees set forth in clauses 7(g)(vii) and 7(g)(viii), exceed 8.0%
of the gross proceeds to the Company from the sale of Placement Shares.

 

(h)                                 Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(i)                                     Notice of Other Sales.  During the
pendency of any Placement Notice given hereunder, and for five (5) Trading Days
following the termination of any Placement Notice given hereunder, the Company
shall provide Cowen notice as promptly as reasonably possible before it offers
to sell, contracts to sell, sells, grants any option to sell or otherwise
disposes of any shares of Common Stock (other than Placement Shares offered
pursuant to the provisions of this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire
Common Stock; provided, that such notice shall not be required in connection
with the (i) issuance, grant or sale of Common Stock, options to purchase shares
of Common Stock or other equity awards or Common Stock issuable upon the
exercise or settlement of options, warrants or other equity awards pursuant to
any stock option, stock bonus or other stock plan or arrangement described in
the Prospectus, (ii) the issuance of securities in connection with an
acquisition, merger or sale or purchase of assets, (iii) the issuance or sale of
Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time provided the implementation of such is disclosed to
Cowen in advance, (iv) any shares of Common Stock issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding and described in the Prospectus, (v) the
issuance of warrants to purchase Common Stock to Silicon Valley Bank and Oxford
Finance LLC (collectively, the “Lenders”) pursuant to the Company’s Amended and
Restated Loan and Security Agreement, as the same may be amended or modified
after the date hereof, with the Lenders or (vi) the issuance or sale of Common
Stock, or securities convertible into or exercisable for Common Stock, offered
and sold in a privately negotiated transaction to vendors, customers, commercial
lenders, strategic partners or potential strategic partners conducted in a
manner so as not to be integrated with the offering of Common Stock hereby. 
Notwithstanding the foregoing provisions, nothing herein shall be construed to
restrict the Company’s ability, or require the Company to provide notice to
Cowen, to file a registration statement under the Securities Act.

 

20

--------------------------------------------------------------------------------


 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Cowen promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Cowen pursuant to this
Agreement.

 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by Cowen or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as Cowen may reasonably
request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares.  The Company agrees that on such dates as the Securities
Act shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through Cowen, the Net Proceeds to the Company and the compensation
payable by the Company to Cowen with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and thereafter, during the term of this Agreement,
each time the Company (i) files the Prospectus relating to the Placement Shares
or amends or supplements the Registration Statement or the Prospectus relating
to the Placement Shares (other than a prospectus supplement filed in accordance
with Section 7(l) of this Agreement) by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of document(s) by
reference to the Registration Statement or the Prospectus relating to the
Placement Shares; (ii) files an annual report on Form 10-K under the Exchange
Act; (iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a report on Form 8-K containing amended financial information (other
than an earnings release) under the Exchange Act (each date of filing of one or
more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen with a certificate, in
the form attached hereto as Exhibit 7(m) within two (2) Trading Days of any
Representation Date if requested by Cowen.  The requirement to provide a
certificate under this Section 7(m) shall be automatically waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

21

--------------------------------------------------------------------------------


 

(n)                                 Legal Opinion.  On or prior to the First
Delivery Date and within two (2) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to Cowen a written opinion of Cooley LLP (“Company
Counsel”), or other counsel satisfactory to Cowen, in form and substance
satisfactory to Cowen and its counsel, dated the date that the opinion is
required to be delivered; provided, however, that in lieu of such opinions for
subsequent Representation Dates, counsel may furnish Cowen with a letter (a
“Reliance Letter”) to the effect that Cowen may rely on a prior opinion
delivered under this Section 7(n) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within two (2) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(o) for which no waiver is applicable, the Company
shall cause its Independent Accountants to furnish Cowen letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, in form and substance
satisfactory to Cowen, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Cowen in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares or (ii) sell, bid for, or
purchase the Common Stock to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than Cowen; provided, however, that the Company may bid for and purchase
shares of its Common Stock in accordance with Rule 10b-18 under the Exchange
Act.

 

(q)                                 Insurance.  The Company and its subsidiaries
shall maintain, or cause to be maintained, insurance in such amounts and
covering such risks as is reasonable and customary for the business for which it
is engaged.

 

(r)                                    Compliance with Laws.  The Company and
each of its subsidiaries shall use commercially reasonable efforts to maintain,
or cause to be maintained, all material environmental permits, licenses and
other authorizations required by federal, state and local law in order to
conduct their businesses as described in the Prospectus, and the Company and
each of its subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Effect.

 

22

--------------------------------------------------------------------------------


 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor its subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)                                 No Offer to Sell.  Neither Cowen nor the
Company (including its agents and representatives, other than Cowen in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Common Stock hereunder.

 

(v)                                 Sarbanes-Oxley Act.  The Company and its
subsidiaries will use their best efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

8.                                      Conditions to Cowen’s Obligations. The
obligations of Cowen hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
made by the Company herein, to the due performance by the Company of its
obligations hereunder, to the completion by Cowen of a due diligence review
satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for the sale of
all Placement Shares contemplated to be issued by any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company or any
of its subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or such documents so that, in the case of the Registration Statement,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and, that in the case of the Prospectus,
it will not contain any materially

 

23

--------------------------------------------------------------------------------


 

untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission. 
Cowen shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Cowen’s reasonable opinion is material, or omits to state a fact
that in Cowen’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized capital stock of the Company or any Material Adverse Effect or
any development that could reasonably be expected to result in a Material
Adverse Effect, or any downgrading in or withdrawal of the rating assigned to
any of the Company’s securities (other than asset backed securities) by any
rating organization or a public announcement by any rating organization that it
has under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

 

(e)                                  Company Counsel Legal Opinion.  Cowen shall
have received the opinion of Company Counsel required to be delivered pursuant
to Section 7(n) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(n).

 

(f)                                   Cowen Counsel Legal Opinion.  Cowen shall
have received from Covington & Burling LLP counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

(g)                                  Comfort Letter.  Cowen shall have received
the Comfort Letter required to be delivered pursuant to Section 7(o) on or
before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(o).

 

(h)                                 Representation Certificate.  Cowen shall
have received the certificate required to be delivered pursuant to Section 7(m)
on or before the date on which delivery of such certificate is required pursuant
to Section 7(m).

 

(i)                                     Secretary’s Certificate.  On or prior to
the First Delivery Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
satisfactory to Cowen and its counsel.

 

(j)                                    No Suspension.  Trading in the Common
Stock shall not have been suspended on NYSE American.

 

24

--------------------------------------------------------------------------------


 

(k)                                 Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Cowen such appropriate further information,
certificates and documents as Cowen may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Cowen with such
conformed copies of such opinions, certificates, letters and other documents as
Cowen shall have reasonably requested.

 

(l)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

(m)                             Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on the NYSE American, subject
only to notice of issuance, or (ii) the Company shall have filed an application
for listing of the Placement Shares on the NYSE American at, or prior to, the
issuance of any Placement Notice.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit Cowen to terminate this Agreement pursuant
to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Cowen, the directors, officers, partners,
employees and agents of Cowen and each person, if any, who (i) controls Cowen
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with Cowen
from and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which Cowen, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus based on written information furnished
by or on behalf of the Company filed in any jurisdiction in order to qualify the
Common Stock under the securities laws thereof or filed with the Commission, or
(y) the omission or alleged omission to state in any such document a material
fact required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance upon and in
conformity with the Agent’s Information.  This indemnity agreement will be in
addition to any liability that the Company might otherwise have.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Cowen Indemnification. Cowen agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 9(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with the Agent’s Information.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party in writing of the commencement of
such action, enclosing a copy of all papers served, but the omission so to
notify such indemnifying party will not relieve the indemnifying party from (i)
any liability that it might have to any indemnified party otherwise than under
this Section 9 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 9 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party. If any such action is brought against any indemnified
party and it notifies the indemnifying party of its commencement, the
indemnifying party will be entitled to participate in and, to the extent that it
elects by delivering written notice to the indemnified party promptly after
receiving notice of the commencement of the action from the indemnified party,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to the indemnified party of
its election to assume the defense, the indemnifying party will not be liable to
the indemnified party for any legal or other expenses except as provided below
and except for the reasonable costs of investigation subsequently incurred by
the indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice documenting such fees, disbursements and other
charges in reasonable detail. An indemnifying

 

26

--------------------------------------------------------------------------------


 

party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent.  No indemnifying party shall,
without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
litigation, investigation, claim, action or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or Cowen, the Company and Cowen will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Cowen, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and Cowen may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and
Cowen on the other. The relative benefits received by the Company on the one
hand and Cowen on the other hand shall be deemed to be in the same proportion as
the total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by
Cowen from the sale of Placement Shares (before deducting expenses) on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof.  Notwithstanding the foregoing provisions of this Section 9(d), Cowen
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from

 

27

--------------------------------------------------------------------------------


 

any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 9(d), any person who controls a party to this Agreement within
the meaning of the Securities Act, and any officers, directors, partners,
employees or agents of Cowen, will have the same rights to contribution as that
party, and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 9(d),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 9(d) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought. Except for a settlement entered into pursuant to
the last sentence of Section 9(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 9 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)                                 Cowen shall have the right by giving written
notice as hereinafter specified at any time to terminate this Agreement if (i)
any Material Adverse Effect, or any development that could reasonably be
expected to result in a Material Adverse Effect has occurred that, in the
reasonable judgment of Cowen, may materially impair the ability of Cowen to sell
the Placement Shares hereunder; (ii) the Company shall have failed, refused or
been unable to perform any agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n) or 7(o), Cowen’s right to terminate shall not arise
unless such failure to deliver (or cause to be delivered) continues for more
than thirty (30) days from the date such delivery was required; (iii) any other
condition of Cowen’s obligations hereunder is not fulfilled; or (iv) any
suspension or limitation of trading in the Placement Shares or in securities
generally on the NYSE American shall have occurred.  Any such termination shall
be without liability of any party to any other party except that the provisions
of Section 7(g) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Representations and Agreements to Survive Delivery), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
If Cowen elects to terminate this Agreement as provided in this Section 11(a),
Cowen shall provide the required notice as specified in Section 12 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party

 

28

--------------------------------------------------------------------------------


 

except that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  Cowen shall have the right, by giving ten
(10) days’ notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Cowen on the terms and subject to
the conditions set forth herein; provided that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c) or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain
in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Cowen or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

(g)                                  Subject to the additional limitations set
forth in Section 7 of this Agreement, in the event of termination of this
Agreement prior to the sale of any Placement Shares, Cowen will only be entitled
to reimbursement of its out of pocket expenses actually incurred.

 

12.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
attention: General Counsel, with a copy to Covington & Burling LLP, fax no.
646-441-9111, attention: Eric Blanchard; or if sent to the Company, shall be
delivered to Senseonics Holdings, Inc., 24051 Seneca Meadows Parkway,
Germantown, MD 20876, attention: Chief Financial Officer, with a copy to Cooley
LLP, 11951 Freedom Drive, Reston, VA 20190, fax no. 703-456-8100, attention:
Christian E. Plaza. Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.  Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the NYSE

 

29

--------------------------------------------------------------------------------


 

American and commercial banks in the City of New York are open for business.  An
electronic notice (“Electronic Notice”) shall be deemed written notice for
purposes of this Section 12 if sent to the electronic mail address specified by
the receiving party under separate cover and confirmed by such receiving party
in writing (including via email or fax). Any party receiving Electronic Notice
may request and shall be entitled to receive the notice on paper, in a
nonelectronic form (“Nonelectronic Notice”), which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.

 

13.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Cowen and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that Cowen may assign its rights and obligations hereunder to an
affiliate of Cowen without obtaining the Company’s consent so long as such
affiliate is a registered broker dealer.

 

14.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Common Stock.

 

15.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and Cowen, provided,
however, that Schedule 2 attached hereto may be amended by either party upon
written notice to the other party.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or

 

30

--------------------------------------------------------------------------------


 

proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

17.                               Waiver of Jury Trial.  The Company and Cowen
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

18.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 Cowen has been retained solely to act as
sales agent in connection with the sale of the Common Stock and that no
fiduciary, advisory or agency relationship between the Company and Cowen has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether Cowen has advised or is advising the Company
on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that Cowen and
its affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that Cowen has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against Cowen, for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the matters
contemplated by this Agreement and agrees that Cowen shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary claim
or to any person asserting a fiduciary duty claim on behalf of or in right of
the Company, including stockholders, partners, employees or creditors of the
Company.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile or other
electronic transmission.

 

20.                               Definitions. As used in this Agreement, the
following term has the meaning set forth below:

 

(a)                              “Agent’s Information” means, solely the
following information in the Prospectus:  the third sentence in the eighth
paragraph under the caption “Plan of Distribution” in the Prospectus.

 

[Remainder of Page Intentionally Blank]

 

31

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

/s/ Robert Sine

 

 

Name: Robert Sine

 

 

Title: Managing Director

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

Chief Financial Officer

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[                                                ]

 

Cc:

[                                                ]

 

Date:

[                                                ]

 

To:

[                                                ]

 

Subject:

Cowen at the Market Offering—Placement Notice

 

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Senseonics Holdings, Inc. (the “Company”) and Cowen and
Company, LLC (“Cowen”) dated [           ](the “Agreement”), I hereby request on
behalf of the Company that Cowen sell up to [    ] shares of the Company’s
common stock, par value $0.001 per share, at a minimum market price of
$                      per share.  Sales should begin on the date of this Notice
and shall continue until [DATE] [all shares are sold][the aggregate sales price
of the shares reaches $               ].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Company

 

Timothy T. Goodnow, Chief Executive Officer (tim.goodnow@senseonics.com)

 

R. Don Elsey, Chief Financial Officer (Don.Elsey@senseonics.com)

 

Cowen

 

Robert Sine, Managing Director

 

William Follis, Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Schedule Of Subsidiaries

 

Senseonics, Incorporated

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected
                                                 , of Senseonics Holdings, Inc.
(“Company”), a Delaware corporation, does hereby certify in such capacity and on
behalf of the Company, pursuant to Section 7(m) of the Sales Agreement dated
                  , 20[    ] (the “Sales Agreement”) between the Company and
Cowen and Company, LLC, that to the best of the knowledge of the undersigned.

 

(i)                                     The representations and warranties of
the Company in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

 

(ii)                                  The Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------